Title: To John Adams from Thomas Boylston Adams, 8 February 1819
From: Adams, Thomas Boylston
To: Adams, John


				
					Dr: Sir.
					Feby 8th 1819—
				
				I have reflected with mingled emotions of filial tenderness and respect upon the proposal you made me, yesterday, to take up my abode with you and to make one family of your’s and mine. As a proposal of such a nature, would not be proper on my part, it is my duty to consider it and to answer it, as made by you. And I prefer the freedom of epistolary communication on this occasion to oral, because I can express my mind with more precision in writing than in conversation, on all subjects which peculiarly engage my feelings & passions—I am fully sensible of the necessity of some domestick establishment which shall relieve you, in a great measure from the cares of a family—and I am happy to say that my Wife, whom I have consulted, from a sense of duty, urges my acceptance, with as little delay as practicable, of your proposal. We will give up our own comfort, ease,  and every other consideration, for the purpose of making your days more peaceful & tranquil, which at your age they ought to be; and we will become tenants under your roof, on the first of April ensuing, should that time be agreeable to you.So many circumstances occur to me, which would be proper to premise and to particularize, on this Subject, both affecting yourself as a father & me as a Son, that I am already overwhelmed with the idea of committing them to paper, and I prefer, if agreeable to you, that you should take an opportunity, when convenient, to converse with my wife, who is to me the best of friends and to you wishes to approve herself, the best of daughters in proportion to the opportunities afforded her of displaying her disposition—I have been thus explicit that you may be relieved in your mind as to the reception of your proposal, and I wish that you should re-consider it, so perfectly, that whether you persevere in it as being, all things considered, for the best, or otherwise, no one shall have just cause of complaint—On one point I will be explicit, let what may fall thereon; viz. that you ought to command your household so long as you live, and however old-human-nature may rise in youth and wrestle with age, there is in the fitness of things as well as in the injunctions of Holy-writ, a command, to “honour thy Father & thy Mother”—I humbly & fervently hope that events and designs may be so ordered as to render the remnant of your days, peaceable and as exempt from the perplexities of life as the lot of humanity will admit.On the subject of my young family, I can say but little, as they are so young as not to have much discretion of their own; but we intend to place three of them at School, this Spring, and myself & my wife will endeavour to supply their absence, by being your amanuenses—I should enlarge, but that more might seem too formal between parent & children; when you feel disposed to converse with us, we shall take pleasure in hearing a full communication of your inclinations and wishes—We are truly & affectionately / Your’s
				
					
				
				
			